                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


 SOUTH CAROLINA PROGRESSIVE
 NETWORK EDUCATION FUND,                                      Case No. 3:20-cv-03503-MGL

             Plaintiff,

                                  v.

 MARCI ANDINO, in her official capacity as
 Executive Director of the South Carolina
 State Election Commission; JOHN WELLS,
 in his official capacity as Chair of the South
 Carolina State Election Commission; and
 JOANNE DAY, CLIFFORD J. EDLER,
 LINDA MCCALL and SCOTT MOSLEY, in
 their official capacities as members of the
 South Carolina State Election Commission,

             Defendants.



                 PLAINTIFF’S MOTION FOR LEAVE TO FILE A REPLY

               Plaintiff seeks leave of the Court to file a short reply brief, attached, attaching a

supplemental declaration from Plaintiff’ executive director, in further support of its motion for a

preliminary injunction and temporary restraining order in this matter. Plaintiff filed its complaint

and a motion for a TRO/preliminary injunction on October 2, 2020. Dkt. Nos. 1, 2. The Court

ordered expedited briefing of the motion and ordered Defendants, the Executive Director and

members of the State Election Commission, to respond by noon on October 5. Dkt. No. 11.

Defendants filed their opposition timely. Dkt. No. 23. The Court cancelled previously

scheduled oral argument on this motion on October 5. Dkt. No. 27. Pursuant to Local Rule 7.07,

Plaintiff seeks leave of the Court to address some of the misstatements in Defendants’ opposition

and clarifying the record and the legal tests. Plaintiff believes that such a filing would help
clarify some of the issues before the Court, especially on a matter of such public policy

importance.

               Defendants have both mischaracterized the dominant strain of the law on the

Anderson-Burdick test and have misrepresented the factual record, particularly the evidence

introduced by Plaintiff of the efforts it has taken to register voters during the COVID-19

pandemic, and the very recent change in its ability to carry out registrations in South Carolina.

Plaintiff’s supplemental declaration provides updated information about its voter registration

efforts in the last few days. Further, Defendants have misstated the relevant tests for determining

standing in analogous situations, including in the context of the COVID-19 pandemic. Finally,

Defendants have sought to apply inapposite language from Purcell to Plaintiff’s claim, which

Plaintiff wishes to address.

               Plaintiff contacted counsel for Defendants regarding their position on this reply

by email shortly before 6 p.m. today, but has not yet received a response. Given the emergency

nature of the relief sought, Plaintiff respectfully seeks leave of the Court to submit the attached

9 page Reply and four paragraph supplemental declaration from Mr. Bursey into the record now.
Dated: Columbia, SC
       October 5, 2020


BURNETTE SHUTT MCDANIEL                             EMERY CELLI
                                                    BRINCKERHOFF ABADY
By:    s/Jack E. Cohoon                             WARD & MAAZEL LLP
Jack E. Cohoon (Fed. ID No. 9995)                   Matthew D. Brinckerhoff*
912 Lady Street, 2nd Floor                          Jonathan S. Abady*
P.O. Box 1929                                       Debra L. Greenberger**
Columbia, South Carolina 29202                      Ananda V. Burra*
P: (803) 850-0912                                   600 Fifth Avenue, 10th Floor
F: (803) 904-7910                                   New York, New York 10020
jcohoon@burnetteshutt.law                           P: (212) 763-5000
                                                    F: (212) 763-5001
                                                    mbrinckerhoff@ecbawm.com
                                                    jabady@ecbawm.com
                                                    dgreenberger@ecbawm.com
                                                    aburra@ecbawm.com


                                                    FREE SPEECH FOR PEOPLE
                                                    John Bonifaz***
                                                    Gillian Cassell-Stiga**
                                                    Ben Clements**
                                                    Ronald Fein**
                                                    1320 Centre Street, Suite 405
                                                    Newton, Massachusetts 02459
                                                    (617) 249-3015
                                                    jbonifaz@freespeechforpeople.org
                                                    gillian@freespeechforpeople.org
                                                    bclements@freespeechforpeople.org
                                                    rfein@freespeechforpeople.org

                                                    Attorneys for Plaintiff


*Motions for admission pro hac vice granted
**Motions for admission pro hac vice pending
***Motions for admission pro hac vice forthcoming
